DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-2, 9-10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ender et al. US 6,722,639 (hereafter Ender) and further in view of Alzner US 7,988,134 (hereafter Alzner).

Regarding claims 1 and 9-10, Ender teaches a multi-plate scrubber comprising:
a scrubber main body (body of Fig 1) comprising a housing (12) forming a closed space (space within column) where polluting gas (26) is purified, a circulating water inlet (22) which is formed in the housing and through which circulating water (20) flows in, and a polluting gas inlet (24) which is formed in the housing and through which the polluting gas flows in;
an overflow plate (plate comprising troughs 50) comprising a plurality of overflow pipes (50) extending horizontally and having an open upper portion (upper portion of walls 54/56), from which the circulating water overflows (via 62) to contact the polluting gas, the overflow plate being installed in the housing of the scrubber main body (as shown in Fig 1), wherein the plurality of overflow pipes of 
[AltContent: textbox (Open space)][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a checking plate (plate comprising members 66) comprising a plurality of checking members (66/64) protruding upwardly, arranged vertically downwards below the open spaces between the plurality of overflow pipes of the overflow plate (as shown in the figure above), and extending horizontally, such that the circulating water overflows from the plurality of overflow pipes of the overflow plate and falls falling downwards collides with the checking members to be spread to both sides of each of the checking members (as shown in Fig 4 where the liquid would fall both on the left and right side of the checking member, also shown by flow arrows 60), wherein the checking plate is installed in the housing of the scrubber main body below the overflow plate (as shown in Figs 1-5);
wherein the plurality of checking members of the checking plate is arranged in parallel to each other at certain distances (col 3 lines 4-8, col 6 lines 26-30, as shown in Figs 2 and 4),
wherein the plurality of overflow pipes of the overflow plate and the plurality of checking members of the checking plate extend in parallel to each other (col 3 lines 4-8, col 6 lines 26-30, as shown in Figs 2 and 4), and the plurality of checking members of the checking plate are respectively arranged vertically downwards below the open spaces between the plurality of overflow pipes of the overflow plate (as shown in figure above); and
a mass transfer bed (18) being installed in the housing of the scrubber main body arranged below the checking plate;
wherein the polluting gas inlet (24) is disposed below the mass transfer bed in the housing (as shown in Fig 1).
Ender does not teach: 
a bubble plate being installed in the housing of the scrubber main body arranged below the checking plate, wherein the bubble plate includes a reservoir portion storing the circulating water, a plurality of air pipes formed in the reservoir portion such that the polluting gas is discharged through the air pipes, a discharging portion through which the circulating water is discharged, and a discharge barrier protruding upwardly with respect to a lower surface of the reservoir portion between the reservoir portion and the discharging portion such that the circulating water that has been stored in the reservoir portion and has reached a 
wherein the plurality of air pipes of the bubble plate protrude upwardly with respect to the lower surface of the reservoir portion [claim 9];
wherein the bubble plate further comprises a storage portion, to which the circulating water is supplied from the circulating water inlet of the scrubber main body, and a supply barrier protruding upwardly with respect to the lower surface of the reservoir portion between the reservoir portion and the storage portion such that the circulating water that is supplied to the storage portion and has reached a supply water level flows to the reservoir portion [claim 10].
Alzner teaches: 
a bubble plate (Fig 1) being installed in the housing of the scrubber main body (1), wherein the bubble plate includes a reservoir portion (7) storing the circulating water, a plurality of air pipes (3) formed in the reservoir portion such that the polluting gas is discharged through the air pipes, a discharging portion (14) through which the circulating water is discharged, and a discharge barrier (16) protruding upwardly with respect to a lower surface of the reservoir portion between the reservoir portion and the discharging portion such that the circulating water that has been stored in the reservoir portion and has reached a discharge water level flows to the discharging portion, wherein the bubble plate is installed in the housing of the scrubber main body (as shown in Fig 1);
wherein the plurality of air pipes of the bubble plate protrude upwardly with respect to the lower surface of the reservoir portion (as shown in Fig 2);
wherein the bubble plate further comprises a storage portion (13), to which the circulating water is supplied from the circulating water inlet of the scrubber main body (where the liquid would be supplied by the liquid supply), and a supply barrier (15) protruding upwardly with respect to the lower surface of the reservoir portion between the reservoir portion and the storage portion such that the circulating water that is supplied to the storage portion and has reached a supply water level flows to the reservoir portion.
Alzner teaches where the bubble plate makes a mass transfer column with at least one transfer tray such that almost uniform distribution of the liquid over the transfer tray and thus the serviceability of the mass transfer column are ensured even at an existing or continuously changing tilt of the mass transfer column relative to the vertical (col 2 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact section of Ender (18) by incorporating the bubble plate of Alzner (Fig 1) in order to make a mass transfer column with at least one transfer tray such that almost uniform distribution of the liquid over the transfer tray and thus the serviceability of the mass transfer column are ensured even at an existing or continuously changing tilt of the mass transfer column relative to the vertical (col 2 lines 7-12) and as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).

Regarding claim 2, Ender in view of Alzner teaches all the limitations of claim 1. Ender further teaches wherein the overflow plate further comprises a supply 

Regarding claim 14, Ender in view of Alzner teaches all the limitations of claim 1. Ender further teaches wherein the overflow plate, the checking plate and the mass transfer bed are sequentially arranged inside the housing in an order from air upper portion of the scrubber main body (as shown in Fig 1). 
The modification of Ender with the Alzner bubble plate of the claim 1 combination would have resulted in wherein the overflow plate, the checking plate and the bubble plate are sequentially arranged inside the housing in an order from air upper portion of the scrubber main body.

Regarding claim 16, Ender teaches a multi-plate scrubber, essentially consisting of:
a scrubber main body (body of Fig 1) comprising a housing (12) forming a closed space (space within column) where polluting gas (26) is purified, a circulating water inlet (22) which is formed in the housing and through which circulating water flows (20) in, and a polluting gas inlet (24) which is formed in the housing and through which the polluting gas flows in; and
an overflow plate  (plate comprising troughs 50), a checking plate (plate comprising members 66) and a mass transfer bed (18) are sequentially arranged 
the overflow plate comprising a plurality of overflow pipes (50) extending horizontally and having an open upper portion (upper portions of walls 54/56), from which the circulating water overflows (via 62) to contact the polluting gas, the overflow plate being installed in the housing of the scrubber main body (as shown in Fig 1), wherein the plurality of overflow pipes of the overflow plate are arranged in parallel to each other (col 2 lines 4-8) at certain distances (distances shown in Fig 1) and an open space (space defined by adjacent pipes 50 extending from the top of walls 54/56 to the top of walls 64/66) is formed between every two of the plurality of overflow pipes;
[AltContent: textbox (Open space)][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the checking plate comprising a plurality of checking members (66/64) protruding upwardly, arranged vertically downwards below the open spaces between the plurality of overflow pipes of the overflow plate (as shown in Fig 2), and extending horizontally, such that the circulating water overflows from the plurality 
wherein the plurality of checking members of the checking plate is arranged in parallel to each other at certain distances (col 3 lines 4-8, col 6 lines 26-30, as shown in Figs 2 and 4),
wherein the plurality of overflow pipes of the overflow plate and the plurality of checking members of the checking plate extend in parallel to each other (col 3 lines 4-8, col 6 lines 26-30, as shown in Figs 2 and 4), and the plurality of checking members of the checking plate are respectively arranged vertically downwards below the open spaces between the plurality of overflow pipes of the overflow plate (as shown in figure above); and
wherein the polluting gas inlet (26) is disposed below the mass transfer bed (18) in the housing,
wherein the circulating water that overflows from the overflow pipes falls onto the open spaces between the plurality of overflow pipes and the polluting gas that has flown in through the polluting gas inlet flows into the open spaces between the plurality of overflow pipes (as shown by position of opening 62).
Ender does not teach:
where the mass transfer bed is bubble plate;
the bubble plate, being installed in the housing of the scrubber main body arranged below the checking plate, wherein the bubble plate includes a reservoir portion storing the circulating water, a plurality of air pipes formed in the reservoir portion such that the polluting gas is discharged through the air pipes, a discharging portion through which the circulating water is discharged, and a discharge barrier protruding upwardly with respect to a lower surface of the reservoir portion between the reservoir portion and the discharging portion such that the circulating water that has been stored in the reservoir portion and has reached a discharge water level flows to the discharging portion, wherein the bubble plate is installed in the housing of the scrubber main body.
Alzner teaches: 
the bubble plate (Fig 1), being installed in the housing of the scrubber main body (1) arranged below the checking plate, wherein the bubble plate includes a reservoir portion (7) storing the circulating water (7), a plurality of air pipes (3) formed in the reservoir portion such that the polluting gas is discharged through the air pipes, a discharging portion (14) through which the circulating water is discharged, and a discharge barrier (16) protruding upwardly with respect to a lower surface of the reservoir portion between the reservoir portion and the discharging portion such that the circulating water that has been stored in the reservoir portion and has reached a discharge water level flows to the discharging portion, wherein the bubble plate is installed in the housing of the scrubber main body (as shown in Fig 1);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact section of Ender (18) by incorporating the bubble plate of Alzner (Fig 1) in order to make a mass transfer column with at least one transfer tray such that almost uniform distribution of the liquid over the transfer tray and thus the serviceability of the mass transfer column are ensured even at an existing or continuously changing tilt of the mass transfer column relative to the vertical (col 2 lines 7-12) and as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ender in view of Alzner as applied to claim 1 above, and further in view of Robbins US 4,472,325 (hereafter Robbins) and Brukert EP 0 001 448 published 18 Apr. 1979 (hereafter Brukert). 

Regarding claim 5, Ender in view of Alzner teaches all the limitations of claim 1. Ender further teaches where the sets of overflow plate and checking plates are provided as liquid distributors (col 3 lines 44-57).

Robbins teaches a gas/liquid contactor where multiple liquid distributors are provided (30/25 in Fig 5) wherein a plurality of sets each including the overflow plate and the checking plate are provided in order to provide both a liquid inlet and a reflux inlet (col 4 lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ender (Fig 1) by incorporating the plurality of liquid distributors of Robbins (Fig 5, 30/25) in order to provide both a liquid inlet and a reflux inlet (col 4 lines 41-56).
The modification would result in where multiple liquid distributors are provided wherein a plurality of sets each including the overflow plate and the checking plate are provided in order to provide both a liquid inlet and a reflux inlet. 
Brukert teaches liquid distribution an extension direction of the liquid distributor (10 in Fig 2) in any one of the plurality of sets is arranged to cross an extension direction of a liquid distributor included in another adjacent set in order to ensure liquid distribution (page 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ender (Fig 1) by 
The modification would result in an extension direction of a plurality of overflow pipes and a plurality of checking members of the overflow plate and the checking plate included in any one of the plurality of sets is arranged to cross an extension direction of a plurality of overflow pipes and a plurality of checking members of an overflow plate and a checking plate included in another adjacent set.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ender in view of Alzner as applied to claim 1 above, and further in view of Hibshman et al. US 2,787,453 (hereafter Hibshman). 

Regarding claims 6-7 and 15, Ender in view of Alzner teaches all the limitations of claim 1. 
Alzner further teaches a plurality of trays (col 2 lines 18-20).
a plate (Fig 1) such that the circulating water flows along the surface, and a plurality of inclination holes (3) formed in the surface such that the polluting gas is brought into contact with the circulating water flowing along the surface, the inclination plate being installed in the housing of the scrubber main body;
wherein the plate further comprises a plurality of guide flanges (5) protruding from an upper surface of the surface to extend along an inclination direction so as to guide the flow of the circulating water flowing along the surface.

an inclination plate including an inclined surface that is inclined such that the circulating water flows along the inclined surface, and a plurality of inclination holes formed in the inclined surface such that the polluting gas is brought into contact with the circulating water flowing along the inclined surface, the inclination plate being installed in the housing of the scrubber main body;
wherein the inclination plate further comprises a plurality of guide flanges protruding from an upper surface of the inclined surface to extend along an inclination direction so as to guide the flow of the circulating water flowing along the inclined surface; and
wherein the overflow plate, the checking plate, the bubble plate and the inclination plate are sequentially arranged inside the housing in an order from an upper portion of the scrubber main body
Hibshman teaches a plurality of plates (Fig 1) comprising
an inclination plate (plate of Fig 2) including an inclined surface (2) that is inclined such that the circulating water flows along the inclined surface (31), and a plurality of inclination holes (9-12 in Fig 1) formed in the inclined surface such that the polluting gas is brought into contact with the circulating water flowing along the inclined surface, the inclination plate being installed in the housing of the scrubber main body (6);
wherein the inclination plate further comprises a plurality of guide flanges (30) protruding from an upper surface of the inclined surface to extend along an 
Hibshman teaches where the inclination plate improves vapor liquid treatment/contact (col 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact section of the Ender (18) / Alzner (Fig 1) by incorporating the inclination of Hibshman (Figs 2-3) in order to improve vapor liquid treatment/contact (col 1).
The modification would result in the multiple trays of Alzner being inclined. The modification would result in wherein the overflow plate (plate comprising troughs 50), the checking plate (plate comprising members 66), the bubble plate (upper most tray in modified contact zone 18) and the inclination plate (second tray in modified contact zone 18) are sequentially arranged inside the housing in an order from an upper portion of the scrubber main body.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ender in view of Alzner as applied to claim 10 above, and further in view of Zander et al. DE 10 2010 026 523 A1 published 12 Jan. 2012 as translated by EPO (hereafter Zander).


Ender does not teach: wherein the bubble plate further comprises a first division barrier protruding upwardly with respect to the lower surface of the reservoir portion to partition the reservoir portion into a lattice shape, wherein the supply barrier of the bubble plate includes a plurality of supply grooves formed in the supply barrier such that the circulating water flows to the reservoir portion, and the discharge barrier of the bubble plate includes a plurality of discharge grooves formed in the discharge barrier such that the circulating water flows to the discharging portion.
Alzner teaches wherein the bubble plate further comprises a first division barrier (6) protruding upwardly with respect to the lower surface of the reservoir portion to partition the reservoir portion into a lattice shape (as shown in Fig 1 with shape formed by barrier 6/5).
Alzner teaches where the bubble plate makes a mass transfer column with at least one transfer tray such that almost uniform distribution of the liquid over the transfer tray and thus the serviceability of the mass transfer column are ensured even at an existing or continuously changing tilt of the mass transfer column relative to the vertical (col 2 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact section of Ender (18) by incorporating the bubble plate of Alzner (Fig 1) in order to make a mass transfer column with at least one transfer tray such that almost uniform distribution of the liquid 
Zander teaches mas transfer comprising gas/liquid contact wherein the supply barrier (106) of the bubble plate includes a plurality of supply grooves (112) formed in the supply barrier such that the circulating water flows to the reservoir portion, and the discharge barrier (108) of the bubble plate includes a plurality of discharge grooves (113) formed in the discharge barrier such that the circulating water flows to the discharging portion. Zander teaches where the grooves reduce the effective length of the weirs (¶41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supply and discharge barriers of the Ender/Alzner combination (Alzner 15/16) by incorporating the grooves of Zander (112/113) in order to reduce the effective length of the weirs (¶41).
Further, Alzner teaches where an opening or gap can be made in the entry and/or exit weirs to improve flow/distribution (col 3 lines 39-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening/gap of the supply and discharge barriers of the Ender/Alzner combination (Alzner 15/16, col 3 lines 39-45) by substituting the grooves of Zander (112/113) in order to reduce the effective length of the weirs (¶41).


Ender does not teach: wherein the supply barrier of the bubble plate protrudes more upwardly with respect to the lower surface of the reservoir than the discharge barrier, wherein the discharge barrier of the bubble plate protrudes more upwardly with respect to the lower surface of the reservoir portion than the first division barrier.
Alzner teaches where the static height of the liquid on the tray is partially determined by the height of the discharge barrier (col 1 lines 21-29). Alzner teaches where the height of the first division barrier affects fluid flow (col 2 line 58 – col 3 line 8).
MPEP §2144.05 II states that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the discharge barrier of Alzner (16), such as to wherein the supply barrier of the bubble plate protrudes more upwardly with respect to the lower surface of the reservoir than the discharge barrier, in order to optimize the static height of the liquid on the tray (col 1 lines 21-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the discharge barrier and/or the first division barrier of Alzner (16/6), such as to wherein the discharge barrier of the bubble plate protrudes more upwardly with respect to the lower surface of the reservoir portion than the first division barrier in order to optimize the static height of the 

Regarding claim 13, Ender in view of Alzner and Zander teaches all the limitations of claim 11. Ender further teaches where the liquid distributor distribute liquid over a gas liquid contact section (18).
Ender does not teach wherein the bubble plate further comprises a second division barrier protruding downwards with respect to the lower surface of the reservoir portion at a position spaced apart from the first division barrier.
Alzner further teaches a downcomer (14).
Zander teaches wherein the bubble plate further comprises a second division barrier (barrier of 117) protruding downwards with respect to the lower surface of the reservoir portion at a position spaced apart from the first division barrier in order to form a downcomer shaft/duct (¶49, ¶51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downcomer of the Ender/Alzner combination (14 of Alzner) by incorporating the second division barrier of Zander (117) in order to form a downcomer shaft/duct (¶49, ¶51).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ender in view of Alzner as applied to claim 16 above, and further in view of Monkelbaan et al. US 6,293,528 (hereaefter Monkelbaan).

Regarding claim 17, Ender in view of Alzner teaches all the limitations of claim 16. Ender further teaches a plurality of circulating water inlets (22, 23), where the circulating water inlet is taught to be distributed by liquid distribution system of Fig 1. 
Ender does not teach:
a plurality of sets each including the overflow plate and the checking plate are provided, and
an extension direction of a plurality of overflow pipes and a plurality of checking members of the overflow plate and the checking plate included in any one of the plurality of sets is arranged to cross an extension direction of a plurality of overflow pipes and a plurality of checking members of an overflow plate and a checking plate included in another adjacent set
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of circulating water inlet to include each a plurality of sets each including the overflow plate and the checking plate are provided in order to distribute the introduced water (col 3 line 66 – col 4 line 10).
Monkelbaan teaches where adjacent layers/stages of mass transfer columns can be perpendicular (col 6 line 63 – col 7 line 10).
MPEP §2144.04 VI C states that rearrangement of parts which would not have modified the operation of the device is not patentable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
an extension direction of a plurality of overflow pipes and a plurality of checking members of the overflow plate and the checking plate included in any one of the plurality of sets is arranged to cross an extension direction of a plurality of overflow pipes and a plurality of checking members of an overflow plate and a checking plate included in another adjacent set
as a matter of obvious rearrangement of parts (MPEP §2144.04 VI C) and as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ender in view of Alzner as applied to claim 16 above, and further in view of Hibshman et al. US 2,787,453 (hereafter Hibshman). 

Regarding claim 18, Ender in view of Alzner teaches all the limitations of claim 16. Ender further teaches wherein the overflow plate, the checking plate and the mass transfer bed are sequentially arranged inside the housing in the order from the upper portion of the scrubber main body (Fig 1).
Alzner further teaches a plurality of trays (col 2 lines 18-20).
wherein the plate (Fig 1) includes a surface such that the circulating water flows along the inclined surface, and a plurality of holes (3) formed in the surface such 
Ender does not teach:
an inclination plate, wherein the overflow plate, the checking plate and the bubble plate and the inclination plate are sequentially arranged inside the housing in the order from the upper portion of the scrubber main body,
wherein the inclination plate includes an inclined surface that is inclined such that the circulating water flows along the inclined surface, and a plurality of inclination holes formed in the inclined surface such that the polluting gas is brought into contact with the circulating water flowing along the inclined surface, the inclination plate being installed in the housing of the scrubber main body.
Hibshman teaches a plurality of plates (Fig 1) comprising
an inclination plate (plate of Fig 2) includes an inclined surface (2) that is inclined such that the circulating water flows along the inclined surface (31), and a plurality of inclination holes (9-12 in Fig 1) formed in the inclined surface such that the polluting gas is brought into contact with the circulating water flowing along the inclined surface, the inclination plate being installed in the housing of the scrubber main body (6);
Hibshman teaches where the inclination plate improves vapor liquid treatment/contact (col 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact section of the Ender 
The modification would result in the multiple trays of Alzner being inclined. The modification would result in wherein the overflow plate (plate comprising troughs 50), the checking plate (plate comprising members 66), the bubble plate (upper most tray in modified contact zone 18) and the inclination plate (second tray in modified contact zone 18) are sequentially arranged inside the housing in an order from an upper portion of the scrubber main body.


Response to Arguments
The following is a response to Applicant’s arguments filed 22 Jan. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the 102 claim 1 rejection is overcome at least by the incorporation of the claim 8 limitations into claim 1.
Examiner agrees, as conceded in the rejection mailed 26 Oct. 2020.

Applicant argues that Ender fails to teach checking plate comprising a plurality of checking members protruding upwardly, arranged vertically downwards below the open spaces between the plurality of overflow pipes of the overflow plate, and 
Examiner disagrees. While the top most portion of the checking member is not below the bottom most portion of the associated overflow pipe, the checking member is below the open space as disclosed by Ender and shown in the reproduced Fig 4 of the above claim 1 rejection.
The circulating water falls from both sides of the overflow pipe 50 and falls/spreads to both sides of the checking members, as denoted by flow arrows 60, where the overflow holes 62 would follow a similar path.

Applicant argues that the combination of Ender with Alzner would not have been obvious.
Examiner disagrees. Applicant has not argued why having a tray would not have been obvious nor why have a mass transfer section/tray which can function at a tilt would not have been obvious. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEPHEN HOBSON/Examiner, Art Unit 1776